Citation Nr: 0516334	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to a compensable rating for allergic rhinitis.  

2.	Entitlement to service connection for a positive PPD 
reaction.  

3.	Entitlement to service connection for bilateral hearing 
loss.  

4.	Entitlement to service connection for tinnitus.  

5.	Entitlement to service connection for headaches, claimed 
as residuals of a head trauma.  

6.	Entitlement to service connection for circulatory problems 
of each leg.  

7.	Entitlement to service connection for costochondritis.  

8.	Entitlement to service connection for the residuals of an 
injury of the right shoulder, status post impingement 
syndrome surgery.  

9.	Entitlement to service connection for tinea cruris.  

10.	Entitlement to service 
connection for the residuals of an injury of the right ankle.  

11.	Entitlement to service 
connection for a low back disorder.  

12.	Entitlement to service 
connection for a gastrointestinal disorder.  

13.	Entitlement to service 
connection for the residuals of an injury of the hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of an increased rating for allergic rhinitis and 
service connection for costochondritis, tinea cruris, a right 
ankle disorder, a low back disorder, a gastrointestinal 
disorder, and a hand disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A positive PPD is a laboratory finding and not a 
disability.  

2.	Bilateral hearing loss is not currently demonstrated.  

3.	Tinnitus is not currently demonstrated.  

4.	A disability manifested by headaches is not currently 
demonstrated.  

5.	A right shoulder disorder, status post impingement 
syndrome surgery, is not shown to be related to any in-
service event.

6.	Circulatory disorders of each leg are not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.	Service connection for a positive PPD test is not 
warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.	Bilateral hearing loss was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.	A disability manifested by headaches was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.	A right shoulder disorder, status post impingement 
syndrome surgery, was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

6.	Circulatory disorders of each leg were neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in August 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believes pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
rating decision giving rise to this appeal was subsequent to 
the VCAA notification.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Regarding the veteran's claim for service connection for a 
positive PPD test, it is noted that service medical records 
show that the veteran tested positive on PPD testing while on 
active duty.  There was no indication of pulmonary 
tuberculosis.  An examination was conducted by VA in May 
2002.  At that time, it was noted that the veteran had a 
positive PPD test during service, with the recommendation of 
INH prophylaxis.  A chest X-ray study was reported as normal.  
Physical examination was essentially unremarkable.  The 
diagnosis was positive PPD converter, status post INH 
prophylaxis.  

The veteran seeks service connection for being a positive PPD 
converter.  While this was noted while he was on active duty, 
and confirmed on VA examination in May 2002, it is important 
to note that this is a laboratory finding only and not a 
disability for which compensation benefits may be awarded.  

Regarding the veteran's claim for service connection for 
bilateral hearing loss and tinnitus, it is noted that service 
medical records show no complaint or manifestation of 
tinnitus.  The veteran was afforded several audiometric 
evaluations while on active duty, in 1983, 1985, and on 
examination for discharge in December 1986, all of which 
showed normal pure tone thresholds.  "Audiometric testing 
measures threshold hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz); the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss."  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  As neither tinnitus nor hearing 
loss has been demonstrated in the record, service connection 
must be denied.  

Similarly, review of the service and post service medical 
evidence shows no complaint or manifestations of headaches or 
of circulatory dysfunction of either lower extremity.  As 
such, service connection for these disabilities is not 
warranted.  

Service medical records show that the veteran was seen in 
January 1986 for pain of the right shoulder.  The assessment 
at that time was strained deltoid of the right shoulder.  
Medical records of treatment received at a private facility, 
dated in August 2001, show that the veteran was seen for 
complaints of pain in the right shoulder that he stated had 
begun 3 months earlier.  He reported for clinical purposes 
that he had had trouble with his right shoulder while in 
service.  The veteran underwent surgery on the shoulder for 
right shoulder impingement and a labral tear of the shoulder.  
To ascertain whether or not there was a possible relationship 
between the complaints of right shoulder pain noted in 
service and the disability demonstrated in 2001, the veteran 
was afforded a compensation examination in May 2002.  The 
examiner reviewed the veteran's medical records and examined 
the veteran.  After evaluation of the evidence, the examiner, 
in June 2002, rendered an opinion that the right shoulder 
that the veteran underwent in 2001 was not related 
etiologically with the strained deltoid right shoulder that 
the veteran sustained in 1986.  

While the veteran did sustain a strain of his right deltoid 
while in service, there is no relationship established 
between that disorder and the later disability that 
necessitated the surgery that took placed in 2001.  The only 
medical opinion of record is to the effect that there is no 
etiological relationship between the symptoms during service 
and those noted in 2001.  As such, service connection for a 
right shoulder disorder, status post impingement syndrome 
surgery, is denied.  


ORDER

Service connection for a positive PPD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a disability manifested by headaches 
is denied.  

Service connection for a right shoulder disorder, status post 
impingement syndrome surgery, is denied.

Service connection for circulatory disorders of each leg is 
denied.  


REMAND

Review of the record shows that the veteran has appealed the 
denial of service connection for a left hand disorder.  The 
service medical records show that the veteran actually 
sustained an injury of the right hand.  It is possible that 
the claim for disability of the left hand may have been in 
error, with the actual issue having to do with the right 
hand.  This should be clarified by the RO prior to appellate 
consideration.  

Review of the service medical records shows that the veteran 
had complaints of chest pain that could be related to 
costochondritis, tinea, an injury of his right ankle, low 
back pain, and complaints of a gastrointestinal disorder 
while he was on active duty.  He currently claims service 
connection for residuals of these disabilities.  It is 
believed that an evaluation to ascertain possible current 
disability is necessary prior to appellate consideration.  

The veteran has been service connected for allergic rhinitis.  
He has not; however, been afforded a VA compensation 
examination for this disability.  This should be accomplished 
prior to appellate consideration.  

In view of the foregoing, the claim is remanded for the 
following:

1.  The RO should contact the veteran and 
clarify which hand is the basis of this 
claim.  The RO should arrange for the veteran 
to undergo an appropriate examination.  The 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability of 50 percent or 
greater) that any current hand disorder is 
related to the veteran's complaints during 
service.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  The examiner should 
provide the rationale for all conclusions 
reached.

2.  The RO should arrange for the veteran to 
undergo an appropriate examination to 
ascertain the current manifestations of the 
veteran's service connected allergic 
rhinitis.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  The RO should arrange for the veteran to 
undergo appropriate examinations to ascertain 
whether the veteran currently manifests, 
costochondritis, tinea cruris, a right ankle 
disorder, a low back disorder, or a 
gastrointestinal disorder.  Examiners should 
be requested to render opinions regarding 
whether it is at least as likely as not 
(probability of 50 percent or greater) that 
any disorders that the veteran currently 
manifests are related to the veteran's 
complaints during service.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report.  The 
examiners should provide complete rationale 
for all conclusions reached.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


